                           Case 20-13005-CSS               Doc 191       Filed 01/28/21         Page 1 of 8




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


                                                 )
             In re:                              )                          Chapter 11
                                                 )
             NORTHWEST HARDWOODS, INC., et al.,1 )                          Case No. 20-13005 (CSS)
                                                 )
                                      Debtors. )                            (Jointly Administered)
                                                 )
                                                 )                          Obj. Deadline: February 11, 2021 at 4:00 p.m. (ET)


                              NOTICE OF FILING OF THE ORDINARY COURSE
                          PROFESSIONAL DECLARATION OF KIRKLAND & ELLIS LLP

                      PLEASE TAKE NOTICE that, in accordance with the procedures set forth in the Order

         (I) Authorizing Employment and Payment of Professionals Utilized in the Ordinary Course of

         Business and (II) Granting Related Relief [Docket No. 174] (the “OCP Order”),2 the

         above-captioned debtors and debtors in possession (the “Debtors”) hereby file the OCP

         Declaration of Kirkland & Ellis LLP (the “Ordinary Course Professional”), attached hereto as

         Exhibit A.

                      PLEASE TAKE FURTHER NOTICE that objections to the OCP Declaration, if any,

         must be filed in accordance with the OCP Order, on or before February 11, 2021 at 4:00 p.m.

         (ET) with the United States Bankruptcy Court for the District of Delaware, 824 N. Market Street,

         3rd Floor, Wilmington, Delaware 19801. At the same time, you must also serve a copy of any

         objection upon the Ordinary Course Professional counsel to the Debtors, (a) Young Conaway

         Stargatt & Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801 (Attn: Sean M.


         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the OCP
               Order.
27584664.1
                      Case 20-13005-CSS         Doc 191     Filed 01/28/21    Page 2 of 8




         Beach, Esq. (sbeach@ycst.com) and Jacob D. Morton, Esq. (jmorton@ycst.com)) and (b) Gibson,

         Dunn & Crutcher LLP, 200 Park Avenue, New York, New York 10166 (Attn: David M. Feldman,

         Esq. (dfeldman@gibsondunn.com), J. Eric Wise, Esq. (ewise@gibsondunn.com), Matthew K.

         Kelsey,     Esq.      (mkelsey@gibsondunn.com),            and    Alan   Moskowitz,      Esq.

         (amoskowitz@gibsondunn.com)).

                PLEASE TAKE FURTHER NOTICE that, if no objections are filed in accordance with

         this Notice, then the Ordinary Course Professional shall be deemed to be an Ordinary Course

         Professional within the purview of the OCP Order without the necessity of a hearing or further

         notice, at which time the Debtors shall be authorized to compensate the Ordinary Course

         Professional consistent with the terms of the OCP Order.

                                                [Signature page follows]




27584664.1
                                                        2
                        Case 20-13005-CSS   Doc 191    Filed 01/28/21    Page 3 of 8




             Dated: January 28, 2021
                    Wilmington, Delaware    /s/ Jacob D. Morton
                                            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                            Sean M. Beach (No. 4070)
                                            Jacob D. Morton (No. 6684)
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            Tel: (302) 571-6600
                                            Fax: (302) 571-1253
                                            Email: sbeach@ycst.com
                                                    jmorton@ycst.com

                                            GIBSON, DUNN & CRUTCHER LLP
                                            David M. Feldman (admitted pro hac vice)
                                            J. Eric Wise (admitted pro hac vice)
                                            Matthew K. Kelsey (admitted pro hac vice)
                                            Alan Moskowitz (admitted pro hac vice)
                                            200 Park Avenue
                                            New York, New York 10166
                                            Tel: (212) 351-4000
                                            Fax: (212) 351-4035
                                            Email: dfeldman@gibsondunn.com
                                                    ewise@gibsondunn.com
                                                    mkelsey@gibsondunn.com
                                                    amoskowitz@gibsondunn.com

                                            Counsel to the Debtors and Debtors in Possession




27584664.1
                                                   3
             Case 20-13005-CSS   Doc 191   Filed 01/28/21   Page 4 of 8




                                   EXHIBIT A

                                 OCP Declaration




27584664.1
                   Case 20-13005-CSS             Doc 191       Filed 01/28/21        Page 5 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


                                                               )
    In re:                                                     )   Chapter 11
                                                               )
    NORTHWEST HARDWOODS, INC., et al., 1                0F     )   Case No. 20-13005 (CSS)
                                                               )
                                                 Debtors.      )   (Jointly Administered)
                                                               )
                                                               )   Re: Docket No. 174

    DECLARATION IN SUPPORT OF EMPLOYMENT OF KIRKLAND & ELLIS LLP AS
        PROFESSIONAL UTILIZED IN THE ORDINARY COURSE OF BUSINESS

             I, Katherine Coverdale, pursuant to 28 U.S.C. § 1746, declare that the following is true to

the best of my knowledge, information and belief:

             1.     I am a Partner of Kirkland & Ellis LLP, located at 200 Clarendon Street, 47th Floor,

Boston, MA 02116 (the “Firm”), which has been employed by the debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”) in the ordinary

course of the Debtors’ business. The Debtors wish to retain the Firm to continue providing ordinary

course services during the Chapter 11 Cases, and the Firm has consented to provide such services.

This Declaration is submitted in compliance with the Order (I) Authorizing Employment and

Payment of Professionals Utilized in the Ordinary Course of Business and (II) Granting Related

Relief Docket No. 174 (the “Ordinary Course Professionals Order”) which Ordinary Course

Professionals Order I have reviewed.                  I understand the limitations on compensation and

reimbursement under such Ordinary Course Professionals Order.




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and Hardwoods
      Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313 Broadway,
      Suite 300, Tacoma, WA 98402.
              Case 20-13005-CSS          Doc 191     Filed 01/28/21      Page 6 of 8




       2.      The Firm may have performed services in the past, may currently perform services

and may perform services in the future in matters unrelated to the Debtors or these Chapter 11 Cases

for persons that are parties in interest in the Chapter 11 Cases. The Firm does not perform services

for any such person in connection with the Debtors or these Chapter 11 Cases, or have any

relationship with any such person, their attorneys or their accountants that would be adverse to the

Debtors or their estates.

       3.      The Debtors have requested that the Firm provide advice to members of the

management team with respect to incentive equity and employment arrangements and the Firm has

consented to provide such services.

       4.      The Firm has provided services to the Debtors prior to the commencement of the

Chapter 11 Cases on November 23, 2020.

       5.      The Firm is a legal services firm.

       6.      As part of its customary practice, the Firm is retained in cases, proceedings and

transactions involving many different parties, some of whom may represent or be employed by the

Debtors, claimants and parties in interest in the Chapter 11 Cases.

       7.      Neither I nor any principal, partner, director, or officer of, or professional employed

by, the Firm, has agreed to share or will share any portion of the compensation to be received from

the Debtors with any other person other than the principal and regular employees of the Firm.

       8.      Neither I nor any principal, partner, director or officer of, or professional employed

by, the Firm, insofar as I have been able to ascertain, holds or represents any interest adverse to the

Debtors or their estates with respect to the matter(s) upon which the Firm is to be employed.

       9.      The Firm intends to bill the Debtors for professional services rendered in connection

with these Chapter 11 Cases, in accordance with the Ordinary Course Professionals Order, with such
              Case 20-13005-CSS          Doc 191     Filed 01/28/21     Page 7 of 8




bill to include compensation for services based on the hourly rates set forth below, plus

reimbursement of actual and necessary expenses and other charges incurred by the Firm. The

principal attorneys designated to represent the Debtors and their current standard rates are:

       Katherine Coverdale: $1,295/hour

       Deidre Kalenderian: $1,070/hour

       10.     No representations or promises have been received by the Firm, nor by any principal,

partner, director, officer, or professional thereof, as to compensation in connection with these

Chapter 11 Cases other than in accordance with the provisions of the Bankruptcy Code. The Firm

has no agreement with any other entity to share with such entity any compensation received by the

Firm in connection with these Chapter 11 Cases.

       11.     The Debtors owe the Firm $729.00 for fees and expenses incurred prior to the date

the Chapter 11 Cases were commenced (the “Petition Date”), the payment of which is subject to the

limitations contained in the Bankruptcy Code and any orders of the Court.

       12.     The Firm does keep time records in one-tenth of an hour increments in the ordinary

course of business.

       13.     As of the Petition Date, the Firm held a prepetition retainer of $ 0.00.

       14.     As of the Petition Date, the Firm was not party to an agreement for indemnification

with the Debtors.

       15.     The Firm is conducting further inquiries regarding its retention by any creditors of

the Debtors and other parties in interest in these cases, and upon conclusion of such inquiries, or at

any time during the period of its employment, if the Firm should discover any facts bearing on the

matters described herein, the Firm will supplement the information contained in this Declaration.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.
           Case 20-13005-CSS   Doc 191   Filed 01/28/21   Page 8 of 8




        January 26, 2021
Dated: _________________


                                  Katherine Coverdale
                                  Partner
                                  Kirkland & Ellis LLP
                                  Address: 200 Clarendon Street, 47th Floor
                                           Boston, MA 02116
                                  Telephone: (617) 385-7416
                                  Email: kate.coverdale@kirkland.com
